Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14-19, 23, 24, 184 and 193-198 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, in lines 2-3 of part a) “at least base organic molecules” is vague and indefinite as to whether the stream of effluent may optionally contain other type(s) of molecules, or may optionally contain relatively more complex compounds such as polymers, and/or already broken down or derived organic molecules, and thus does not correlate with description in the instant Specification of terminology “base organic molecules” as being any type of organic molecules, prior to treatment or reaction which breaks these molecules down to intermediate and end product molecules. 
	Accordingly “the base organic molecules” in part b) lacks antecedent basis or is inconsistent with “at least base organic molecules” in part a) of the claim. Also “the effluent” in part c) lacks antecedent basis and is inconsistent with “an effluent stream”.
	In claim 18, in part d), “the liquid” lacks antecedent basis and is inconsistent with the “effluent” recited in claim 1 and previously recited in claim 18.
	In claim 19, “these molecules” is indefinite and ambiguous as to which of type of molecules are converted in the first reactor unit; also claim 19 is improperly broader, in part, than independent claim 1, as claim 1 requires the incoming effluent stream to 
	In claim 184, in line 5 “the cathode” lacks antecedent basis and is inconsistent with “at least one…cathode” in lines 3-4, and “the at anode rod” should be “the at least one anode rod”. 
	In claim 193, the claim is incomplete, since although the claim preamble recites “removing phosphorus” none of parts a), b) or c) of the claim recite any particular step concerning phosphorus. It is also unclear whether the various recitations of “liquid” in the body of the claim are restricted to comprising “surface water” as recited in the claim preamble.
	In claim 195, in line 5, recitations of “the cathode and “the anode rod” lack antecedent basis and are inconsistent with prior recitations in the claim of “at least one…anode (and cathode)”. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-16, 182, 184, 193 and 195-198 are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Shimomura et al PGPUBS Document US 
(Original) A system, and corresponding process, for treating an effluent liquid stream from a food production facility [0001, 0017], the system comprising (embodiment of figures 5 and 6):
a)    a first reactor unit including a first reactor tank 103 having a tank inlet (from unit 3) and employed in a process step for receiving an incoming stream of effluent liquid containing at least base organic molecules [0167], the tank having an interior for holding a volume of the effluent liquid, 
and an electrical treatment reactor 5 that is fluidly connected to the first reactor tank (figure 5, [0149, 0167], 
whereby when the reactor assembly is in use the effluent liquid travels along a reactor circulation flow path in which effluent is drawn from the first tank, flows through the electrical treatment reactor, and is employed in an electrical treatment process step, wherein an electrical charge is applied to subject, breakdown or convert the base organic molecules into intermediate organic molecules, thus converting an incoming stream of the effluent liquid into a partially treated stream, the reactor step communicating with the first tank (via alkaline solution reservoir 10 [0167]), thus optionally allowing the effluent liquid to then circulate and return to the first tank, 
whereby a reaction initiated in the effluent liquid by the electrical charge within the electrical treatment reactor inherently continues when the effluent is returned to the first tank [0149, 0167], and

b)    a second processing unit (12, 13, 310, figures 6, 10 and 11) downstream from the first reactor unit to receive the partially treated effluent liquid stream and configured for a further process step of processing the partially treated effluent liquid to eliminate at least a portion of the intermediate organic molecules thereby converting the partially treated stream to a treated output or outlet stream [0165, 0169, 0174].
Shimomura further discloses:
for claim 14, the system further including a balancing tank 2 or 3 located upstream from the first reactor unit and having a balancing inlet configured to receive the effluent from the food production facility [0148, 0017],
 and a balancing outlet (to piping 4 and a feed pump) fluidly connected to the first reactor tank to transfer the effluent from the balancing tank to the first reactor tank [0148].
for claim 15, wherein the first reactor unit further comprises a sludge removal apparatus fluidly connected to a lower end of the first reactor tank to extract sludge from the lower end of the first reactor tank [0082, 0174, 0181], and
for claim 16, a second electrical treatment reactor provided (410) in the reactor circulation flow path and operable to apply an electric charge to the effluent flowing through the second electrical treatment reactor (figure 12, [0189]), and 
additionally for claims 182 and 193, wherein the process step performed in the reactor tank constitutes an electrical treatment sub-cycle (the treatment is continued on 
for claim 193, a process step for removal of phosphate [0048, 0079],
for claims 184 and 195, the electrical treatment reactor having an axially extending housing in a direction of flow through the reactor, with at least one elongate, axially extending cathode and at least one elongate, axially extending anode rod adjacent the cathode, with at least partial consumption of the electrode (figure 2, [0149-0153]),
for claim 196, extracting the sludge that has accumulated during the electrical treatment sub-cycle [0082, 0174, 0181],
for claim 197, performing a mechanical separation sub-cycle prior to the electrical treatment sub-cycle, including circulation through a separation unit configured to extract physical particles from the liquid [0043, “wastewater…excess sludge from water treatment facilities…may be preliminarily subject to solid-liquid separation”], and
for claim 198, the second post-treatment processes including pH correction process associated with a second electrochemical treatment [0189, pH adjusting chemical reservoir 7”].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al PGPUBS Document US 2009/0142627 in view of Schwartzel et al PGPUBS Document US 2011/0024361. Claim 17 differs from Shimomura by requiring a second electrical treatment reactor to be fluidly connected in parallel with the first reactor. Schwartzel teaches a system for electrochemically treating water or wastewater effluent liquid, having plural reactors arranged in series and in parallel, so as to enable treatment of a higher flow volume of effluent [0046, 0184, 0189, 0205]. It would have been accordingly obvious to one of ordinary skill in the art of electrochemically treating waste water liquid effluent streams, to have added at least one additional electrical treatment reactor in parallel to the first electrical treatment reactor of Shimomura, in order to treat additional effluent.
Claims 18, 19, 23, 24, 183 and 194 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al PGPUBS Document US 2009/0142627 in view of James et al PGPUBS Document US 2008/0169196, Minegishi patent 3,905,890 and Gehring patent 3,562,137. Shimomura further discloses the electrical treatment reactor comprising a housing 5 or 57 having lower and upper ends and sidewall extending .
Claims 18, 19, 23 and 24 differ from Shimomura by requiring:
 a reactor inlet provided toward the lower end and through which effluent can enter the housing, the reactor inlet being in fluid communication with the first tank interior to receive effluent from the first tank;
a reactor outlet provided toward the upper end through which effluent can exit the housing, whereby the effluent flows generally axially through the housing from the lower end to the upper end, the reactor outlet being in fluid communication with the tank to return effluent to the first tank; and
a galvanic cell positionable at least partially axially between the reactor inlet and the reactor outlet within the housing to subject the liquid within the housing to the electrical charge, the galvanic cell comprising an elongate, axially extending cathode assembly and an anode assembly including at least one elongate, axially extending anode rod that is positioned generally parallel to and laterally spaced apart from the cathode assembly, wherein the anode assembly is at least partially consumed when the reactor is in use, per claims 18, 19, 23 and 24, or merely differ by requiring axially upward flow through the electrochemical reactor housing for claims 183 and 194. 
James et al teaches an electrochemical reactor 60/70 for treating wastewater within such reactor structure, with recirculation between a tank and the reactor (figures 1 and 8), including:

It would have been accordingly obvious to one of ordinary skill in the art of electrochemically treating waste water liquid effluent streams, to have incorporated the arrangement of inlet and outlet and corresponding axially upward flow taught by James et al, and galvanic cell configuration of Gehring, into the electrochemical reactor of Shimomura, in order to cause occurrence of flocculation and coagulation to occur during the electrochemical treatment, thus more thoroughly treat the effluent liquid by separating fatty and heavy metal material from the effluent while simultaneously breaking down the organic molecules into more easily treatable intermediate organic molecules (Minegishi at column 5, lines 20-50), and optimize flow volumes passing through the electrochemical reactor per James et al at [0027, 0028];  
and with a galvanic arrangement of anode and cathode causing a galvanic action which increases the conversion and breakdown of organic molecules by efficient combination of electrodialysis and electrolysis, with maintaining the surfaces of the 
Thus, Minegishi is further teaching, specifically electro-coagulation as required by claims 19 and 24 (column 5, lines 20-50). 
For claim 23, Shimomura suggests the electrochemical reaction of the electrochemical reactor proceeding towards completion in [0039 “conversion of organic solid pollutants to solubilized organic substances before they are fed…”], also see [0044 and 0046] regarding explicit, defined increases in resulting COD concentrations.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/31/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778